PER CURIAM.
By petition and cross-petition for writ of certiorari we have for review an order of the Florida Industrial Commission bearing date April 15, 1964.
We have concluded after argument and a consideration of the petition, record and briefs that the Full Commission erred in neglecting to direct that the petition for modification be dismissed and in failing to reverse the award of the attorney’s fee which the deputy assessed against Standard Accident Insurance Company. In all other respects the order of the Full Commission conforms with the essential requirements of law.
Therefore, the petition for writ of cer-tiorari is granted, the cross-petition is denied and the cause is remanded for further proceedings consistent herewith.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.